UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-8045


DARRELL WADE BARBEE,

                Petitioner - Appellant,

          v.

ALVIN WILLIAM KELLER, JR.,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:11-cv-00238-CCE-LPA)


Submitted:   February 21, 2013             Decided:    February 26, 2013


Before AGEE and    DAVIS,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darrell Wade Barbee, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Darrell     Wade     Barbee        seeks   to    appeal       the    district

court’s    order    accepting      the     recommendation          of    the     magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.     The order is not appealable unless a circuit justice

or   judge   issues      a    certificate       of   appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2006).           A certificate of appealability will not

issue     absent    “a       substantial     showing         of    the    denial      of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                    Slack v. McDaniel, 529 U.S.

473, 484-85 (2000).

             We have independently reviewed the record and conclude

that Barbee has not made the requisite showing.                          Accordingly, we

deny Barbee’s motion for a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.                                We

dispense     with    oral       argument     because         the    facts      and     legal

contentions    are     adequately        presented      in    the   materials         before

this court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                            2